Title: From John Adams to Robert Treat Paine, 4 August 1799
From: Adams, John
To: Paine, Robert Treat



Sir
Quincy August 4. 1799

I have received, with great Pleasure, your very handsome Letter of the 27th of July inclosed with a Copy of your oration delivered in Boston on the 17th of that month. This oration is another Effort of a pregnant and prolific Genius, which had before exhibited many elegant learned and masterly Productions to the delight of our Americans and the Applause of all Men of Taste and Sentiment in other Countries.
The Young Men of Boston do honour to their Education their Parents and their Country and in the Celebration of that day were excited by the purest Motives and governed by the best Principles.
I thank you, Sir for your Civilities to me upon this and many former Occasions, and should be happy to have a more particular Acquaintance with you. Quincy is a short and pleasant and salubrious Excursion from Boston and here I should be much obliged with a Visit from Mr Paine to Spend some time with Us
I am, Sir with high Esteem for your / Talents and Character, your most / obedient and most humble Servant

John Adams